Citation Nr: 1703291	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  04-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1964 to August 1964.

This comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the RO in Nashville, Tennessee, which denied service connection for PTSD.  Jurisdiction over this claim is currently with the RO in Boston, Massachusetts.    

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

This matter was remanded by the Board in January 2007 to the Agency of Original Jurisdiction (AOJ) for further development of the Veteran's claimed in-service military sexual trauma; however, service connection for an acquired psychiatric disorder remained denied in a January 2010 Supplemental Statement of the Case (SSOC).  In a June 2010 decision, the Board denied service connection for an acquired psychiatric disorder, which decision the Veteran appealed to the Court.  Subsequently, in February 2011, the Court vacated the Board's June 2010 decision pursuant to a Joint Motion for Remand (JMR).  In an April 2011 decision, the Board remanded the matter for further development and to allow the Veteran to be heard at a Board videoconference hearing.  

As service connection remained denied, the matter was returned to the Board and, in December 2014, the Board remanded the matter once again in order to obtain updated VA and private treatment records and a new VA examination along with requested medical opinions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's December 2014 remand directives, the Veteran was provided a new VA examination in February 2016, the report of which has been associated with the record.  Additionally, VA treatment records from August 2012 forward, and private medical records from November 2012 forward, have been obtained and associated with the record.  Upon consideration of the February 2016 VA examination report and the updated VA treatment records and private medical records, the AOJ issued another SSOC in March 2016, denying service connection for an acquired psychiatric disorder.  The Board finds that the Board's remand order is satisfied, and the matter has been properly returned to the Board for appellate consideration.

In August 2014, at a Board videoconference hearing, the Veteran presented testimony relevant to the appeal from the RO in Boston, Massachusetts, before the undersigned Veterans Law Judge in Washington, D.C.  A copy of the hearing transcript has been associated with the electronic file on "Virtual VA."  

The Veteran's representative requested another Board hearing in an April 2016 letter sent in response to the March 2016 SSOC; however, the hearing request was subsequently withdrawn by the Veteran's representative in a November 2016 letter, which contained the Veteran's written consent.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board has reviewed the electronic files on "Virtual VA" and on the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.



FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD and depression, was not "noted" at entry into active service in June 1964.

2.  An acquired psychiatric disorder, to include PTSD and depression, clearly and unmistakably existed prior to service.

3.  An acquired psychiatric disorder, to include PTSD and depression, was not clearly and unmistakably not aggravated by service.

4.  The stressor event of a military sexual trauma (MST) occurred during service.

5.  The current acquired psychiatric disorder, to include PTSD and depression, is related to the in-service military sexual trauma.


CONCLUSIONS OF LAW

1.  The evidence is clear and unmistakable that the Veteran had a preexisting acquired psychiatric disorder of anxiety and depression.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016). 

2.  The evidence is not clear and unmistakable that a preexisting acquired psychiatric disorder, to include PTSD and depression, was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for an acquired psychiatric disorder, to include PTSD and depression, which is a complete grant of the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On a June 1964 service enlistment physical, the Veteran was found to be psychiatrically clinically normal.  On an associated Report of Medical History, the Veteran denied depression, excessive worry, or nervous trouble of any sort.  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Nonetheless, the Board finds that an acquired psychiatric disorder, to include PTSD and depression, clearly and unmistakably existed prior to active service.  Throughout this appeal, the Veteran has contended that she was verbally harassed and sexually assaulted during service, causing her current psychiatric disorders, and that the pre-service symptoms or disorders had resolved prior to service.   In an August 2003 Notice of Disagreement, the Veteran contended that her pre-service "issues [involving sexual abuse by her father] were resolved before entering service."  In a November 2004 statement, Veteran's then representative asserted that the Veteran, despite early childhood problems, was emotionally sound at entry into service.  In an October 2014 statement, the representative contended that the Veteran was abused prior to service, but was able to overcome the abuse and entered military service in 1964 with no notation of a previous psychological disorder or symptoms.

Private medical records from Dr. D.H. from March 2002 contain the examiner's notes stating, "[the Veteran] is angry, in a free-floating manner.  I suspect that the intensity comes from her father's abuse of her, which I doubt she has truly resolved."  Dr. D.H. later diagnosed the Veteran with PTSD in September 2002.  Additionally, a September 2002 VA mental health intake assessment record shows that the Veteran reported being sexually abused by her father when she was seven to 14 years old and sexually assaulted by two boys when she was 16 years old; this VA treatment record noted a diagnosis of depressive disorder and ruled out PTSD.  At a March 2003 VA examination, the Veteran reported that she was sexually abused multiple times when she was seven to 14 years old.  The Veteran reported first being admitted to a psychiatric hospital at age 14 where she was treated with Thorazine and phenobarbital.  The Veteran reported that she was sexually assaulted prior to service when she was 16 years old.  The VA examiner noted that the Veteran had a history of psychiatric problems since childhood with a history of sexual and physical abuse by her father since age seven, followed by sexual assault at age 16, and then by military service that was psychologically and sexually abusive.  The VA examination report notes a diagnosis of depressive disorder, not otherwise specified (NOS).  At the August 2014 Board hearing, the Veteran also testified that she was psychiatrically hospitalized when she was 14 years old.

At a February 2016 VA examination, the Veteran similarly reported being sexually abused by her father from ages 7 to 13 and sexually assaulted by a boyfriend at age 16.  The Veteran reported receiving mental health treatment as a child and that symptoms of depression and anxiety began in childhood.  The February 2016 VA examination report noted diagnosis of unspecified depressive disorder, other specified trauma and stressor related disorder, and alcohol use disorder in sustained remission.  Upon conclusion of the February 2016 VA examination, the VA examiner opined that the Veteran's psychiatric disorders clearly and unmistakably existed prior to service, citing the Veteran's childhood mental health treatment, history of sexual abuse in childhood, and reported symptoms of depression and anxiety that began in childhood. 

VA has also received an October 2016 private medical opinion of Dr. E.M., which opines that "there is no clear and unmistakable evidence of any psychiatric disorder pre-existing service," citing that the Veteran had coped with pre-service sexual abuse sufficiently such that no psychological disorders or symptoms were noted on the June 1964 entrance examination; however, Dr. E.M. did not discuss or take into account the Veteran's history of pre-service mental health treatment, specifically including pre-service hospitalizations due to psychiatric issues, and the history of symptoms of depression and anxiety that began in childhood; thus, the Board finds the October 2016 private medical opinion of no probative value as to whether the Veteran's psychiatric disorders preexisted service.  Based on the foregoing, the Board finds that the evidence demonstrates that the Veteran's psychiatric disorders clearly and unmistakably preexisted service.

As to the question of whether the evidence is clear and unmistakable that the preexisting psychiatric disorders were not aggravated by service, the Board finds that the evidence of record does not demonstrate that the preexisting psychiatric disorders were not clearly and unmistakably aggravated by service.  The evidence of record includes favorable evidence suggesting both that the current disorder is consistent with a MST in service and that the Veteran's preexisting psychiatric disorders were aggravated by the reported in-service MST.

As more fully discussed below, lay statements from the Veteran's aunt and childhood friend indicate that the Veteran's mood and behavior had markedly changed following separation from service.  Additionally, the above February 2016 VA examination report reflects the VA examiner's opinion that the Veteran's account of the MST was credible and consistent and was a contributing factor to the  depression and anxiety.  As there is not clear and unmistakable evidence that the Veteran's preexisting psychiatric disorders were not aggravated by service, the Board finds that the presumption of sound condition regarding psychiatric disorders at service entrance is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Because the presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence that both the psychiatric disorders preexisted service and that they were not aggravated by service, the Veteran's claim becomes one of direct service connection.  See Wagner, 370 F.3d 1089.  As stated above, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is currently diagnosed with PTSD and depression, which are not manifested by a psychosis, and are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean, 13 Vet. App. at 448-49.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In this case, the Veteran has asserted that an acquired psychiatric disorder developed as a result of MST that occurred during active service.  Initially, the Board finds that the Veteran is currently diagnosed with PTSD and depression.  VA treatment records and private treatment records consistently reflect diagnoses of PTSD and depression throughout the years.

Next, after review of the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether a personal assault (MST) occurred during service.  As discussed above, there is a reduced evidentiary burden concerning the confirmation of PTSD stressors based upon personal assaults.  

During the August 2014 Board hearing, the Veteran testified to being subjected to verbal abuse and sexual trauma from an officer who held a superior position, identified as Petty Officer R.M. Nelson.  The Veteran testified that Officer Nelson was constantly citing the Veteran for failing to keep a tidy bed, locker, or the like.  The Veteran testified that the alleged MST occurred when Officer Nelson accused the Veteran of having cigarettes and then proceeded with a strip search that "went a little too far."  The Veteran also testified to reporting the MST, which resulted in the Veteran's discharge shortly thereafter.

Military personnel records, unit history reports, and service treatment records do not, in and of themselves, verify the Veteran's account of MST.  An August 1964 Report of Aptitude Board reflects that the Veteran was only in active service for six weeks but had already accumulated 61 demerits and was failing bunk and locker inspections.  Further, a company commander stated the Veteran was undependable, untruthful, had a tendency to exaggerate facts, and ultimately recommended the Veteran be discharged.  Military personnel records show the Veteran was discharged due to "unsuitability" in August 1964.

Subsequently, VA treatment records from December 2002 reflect the Veteran was diagnosed with PTSD and depressive disorder, and reported being depressed throughout the years following discharge from service.  The Veteran reported increased intensity of memories and intrusive thoughts of being harassed by the company commander (Officer Nelson) during service.

During a March 2003 VA examination, the Veteran reported being harassed by Officer Nelson during service, and that the nature of the harassment was directed toward the Veteran's sexuality.  The Veteran also described the MST involving Officer Nelson, and the Veteran's subsequent discharge shortly thereafter, at which time depression ensued.  The VA examiner ultimately assessed that the psychological and sexual abuse suffered during military service contributed to the Veteran's history of psychiatric problems that would require lifelong treatment with therapy and medication.

A July 2007 lay statement from the Veteran's aunt describes how the Veteran's personality had completely changed after being discharged from service.  Similarly, July 2007 and July 2014 lay statements from the Veteran's childhood friend also relay how the Veteran had become withdrawn subsequent to being discharged from the military and that the Veteran's behavior was very concerning; the Veteran later confided in this friend about the personal assault that occurred during military service.

Although service treatment and/or personnel records do not specifically reflect the incident involving Officer Nelson, the Veteran's reported MST, along with Officer Nelson's alleged persistent verbal abuse, is consistent with military personnel records reflecting the Veteran had already accumulated 61 demerits within six weeks of active service.  Further, lay statements from the Veteran's aunt and childhood friend both attest to the Veteran's changed behavior upon returning from military service, which evidence tends to indicate that an in-service personal assault occurred.  Additionally, the February 2016 VA examiner also assessed that the Veteran's account of the MST was credible and consistent with the file.  Based upon this evidence, and resolving reasonable doubt in the Veteran's favor, the Veteran's personal assault stressor is confirmed. 

Next, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD, and that the evidence is at least in equipoise on the question of whether the PTSD symptoms are related to the recognized stressor.  Treatment records from September 2002 through April 2003 from the VA Medical Center (VAMC) in Northampton reflect the Veteran was diagnosed with PTSD and depressive disorder based on the reported MST that occurred in service.  Per the December 2002 VA treatment record, the Veteran was diagnosed with PTSD and depressive disorder based on the Veteran's symptoms of reoccurring memories and intrusive thoughts of being harassed by Officer Nelson during military service.  

Further, a November 2012 letter from Dr. M.M. states that the Veteran had been a patient of the clinic since 1996.  Dr. M.M. stated the Veteran exhibited symptoms fully compatible with PTSD, and that such symptoms were at least partially attributable to the events that occurred during service.  The VA examiner from the February 2016 VA examination likewise opined that the reported MST contributed to the Veteran's current psychiatric disorders.   Additionally, the October 2016 private medical opinion from Dr. E.M. provided that it is more likely than not that the Veteran's PTSD and depression were caused by the MST that occurred in service.

Finally, the Board notes that there is some indication in the record that the Veteran has also been diagnosed with other specified trauma and stressor related disorder and has exhibited symptoms of anxiety, but the record does not reflect that any psychiatric symptoms have been, or are capable of being, differentiated from the service-connected PTSD and depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so); see also 38 C.F.R. § 4.14 (2016) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  As such, the Board has attributed all symptoms shown in this case to the service-connected PTSD and depression, which is not prejudicial to the Veteran as all psychiatric symptoms will be rated pursuant to the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2016).  


ORDER

Service connection for an acquired psychiatric disorder of PTSD and depression is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


